Citation Nr: 0709671	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis, 
to include hepatitis A, B, and C.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Army from 
July 1967 to March 1970, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran was scheduled to appear before a Veterans Law 
Judge at a Travel Board hearing but failed to report as 
requested.  As such, his request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  

The issue of entitlement to service connection for hepatitis, 
to include hepatitis A, B, and C, is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence submitted in support of the veteran's application to 
reopen a claim for service connection for hepatitis is both 
new, in that it was not submitted to agency decision-makers 
prior to the last final decision and it bears directly and 
substantially upon the specific matter under consideration, 
and it is material as it is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for hepatitis, to include hepatitis A, 
B, and C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for hepatitis.  Therefore, no further 
development is needed with respect to this aspect of the 
appeal.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

According to regulations in effect for claims filed prior to 
August 29, 2001 (as in this case; the veteran's application 
to reopen his claim was received by the RO on March 30, 
2001), new and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).

Analysis

The veteran filed his original claim for service connection 
for hepatitis upon his separation from the military, and it 
was denied in May 1970, on the basis of the absence of a 
current (post-service) diagnosis of hepatitis.  The veteran 
did not file a timely notice of disagreement, and the 
decision became final within a year of notification.  
38 C.F.R. § 3.104.  Subsequently, the veteran filed a 
petition to reopen his claim which, in an October 1996 
decision, was denied on the grounds that no new and material 
evidence had been submitted.  See 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  The RO stated, 
essentially, that evidence received since the May 1970 
decision did not show that the veteran experienced residuals 
of infectious hepatitis, and hence newly submitted evidence 
did not relate directly and substantially to the matter under 
consideration.  Id.  The RO noted that the veteran had 
positive antibodies for hepatitis B in 1993, and hepatitis C 
in 1996, but it was also determined that such (laboratory 
findings) were not sufficient to establish a current 
diagnosis of hepatitis that was linked to the in-service 
episode of hepatitis.  Again, the veteran did not offer a 
timely appeal and the decision became final within a year of 
notification.  

In March 2001, the veteran filed a claim for "increased 
compensation" for hepatitis C.  The veteran is not currently 
service connected for this disorder, and the RO construed it 
as a new claim for service connection for hepatitis C.  While 
there is legal authority to treat a new diagnosis as a new 
claim within this context (see Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996)), the veteran's application to reopen 
includes the type of hepatitis that was previously denied and 
the underlying disease for all of these types (A, B, and C) 
is hepatitis.  That is, the veteran's previous and finally 
denied claim regarding hepatitis is a broad categorization of 
the disabling condition of hepatitis, in its variety of 
forms.  Under these circumstances, it is the Board's view 
that the best course of procedural action in this case is to 
address the threshold question of whether new and material 
evidence has been received to reopen the claim.  In so doing, 
the Board must make this determination regardless of the RO's 
action.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).  

The veteran was afforded a comprehensive VA gastrointestinal 
examination in September 2002.  In the associated report, the 
examiner noted that the veteran had a positive test for the 
hepatitis A, B, and C antibodies.  While the examiner 
prefaced his opinion by stating it was "pure speculation", 
he stated that the in-service treatment the veteran had for 
hepatitis was, in his opinion, for hepatitis B, as the 
condition is endemic in the Republic of Vietnam, which is 
where the veteran was diagnosed with infectious hepatitis in 
1970.  The examiner based this opinion on a review of the 
service medical history and on a belief that the veteran was 
an intravenous (IV) drug abuser during his military service.  
This opinion is probative evidence that the veteran had 
hepatitis B during service.  The examiner did not offer a 
conclusive opinion linking the post-service laboratory 
findings of hepatitis A, B, or C with his episode of 
hepatitis while on active duty.

The Board finds that the positive test results for the 
hepatitis A, B, and C antibodies in recent years are evidence 
that raises suspicion of a causal link between the in-service 
episode of hepatitis and at least one of these laboratory 
results.  In this regard, the 1993 and 1996 examination 
reports which found hepatitis B, and C respectively, show the 
continual presence of the positive laboratory findings and 
possibly at least one diagnosis of a chronic form of 
hepatitis, Type C.  These findings are new and material, in 
that they relate directly and substantially on the matter 
under consideration, are not cumulative or redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  According, the veteran claim for service connection 
for hepatitis is reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hepatitis, to include 
hepatitis A, B, and C, is reopened; the appeal is granted to 
this extent only.  


REMAND

The veteran alleges that his current hepatitis, to include 
Types A, B, and C, began during service or as the result of 
his active duty in Vietnam.   His service medical records 
confirm a diagnosis of infectious hepatitis in February 1970 
while he was serving in Vietnam.  At the time of the 
diagnosis, the veteran denied drug abuse but admitted to 
alcohol consumption.  Risk factors for hepatitis were 
discussed in the clinical evaluation, and it was noted that 
the veteran cohabitated with a Vietnamese national, ate food 
"off [of] the economy," and utilized non-potable ice cubes 
in his beverages.  There is additional documented history of 
multiple treatments for sexually-transmitted disease while 
the veteran was serving in Vietnam, evidencing high risk 
behavior.  

Given that the veteran has an in-service diagnosis of 
hepatitis as well as exposure to established risk factors for 
chronic hepatitis (A, B, or C) during that time, and has a 
current positive finding of all three hepatitis antibodies, 
the Board finds that the veteran's claims file must be sent 
to a specialist in gastroenterology for a detailed review and 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(2006).  Specifically, the 
gastroenterologist must offer an opinion as to whether the 
veteran has a current diagnosis of hepatitis of any type and, 
if so, whether such is linked to service, to include the 
documented episode of hepatitis in the service medical 
records and his exposure to established risk factors for the 
disorder while serving in the Republic of Vietnam.  

It is pertinent to note that the veteran is a self-admitted 
former intravenous (IV) drug abuser, who has apparently been 
clean from substance use since 1991.  The veteran denied ever 
using IV drugs in service, stating instead that he began to 
use them as a coping mechanism upon his return to the United 
States following separation.  There is nothing of record 
which would serve to dispute this assertion.  Specifically, 
the veteran was separated honorably from active duty, and the 
only time in service he was asked about drug abuse, he denied 
any use.  The veteran's service medical records do not show 
that he was treated for alcohol or drug abuse, nor is there 
any report that the veteran was subject to disciplinary 
action because of substance abuse of any kind.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran's claims file should be 
sent to a gastroenterologist to determine 
the nature, approximate onset date or 
etiology of any type of hepatitis that may 
currently be present (i.e., A, B, C, or 
residuals of an in-service episode of 
hepatitis) and whether such began during 
service or is causally linked to any 
incident of or finding recorded during 
service.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to provide an 
opinion on the following:

a.) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran meets the 
diagnostic criteria for hepatitis, 
to include A, B, C; or has residuals 
of a documented in-service episode 
of hepatitis.  A diagnosis may 
include a positive antibody with 
potential for active disease (i.e., 
Type C). 

b.)  If there is such a current 
diagnosis, is it at least as likely 
as not (50 percent or greater 
probability) that it began during 
service or is causally linked to 
some incident of or finding recorded 
during service, to include his 
treatment for an episode of 
hepatitis in the Republic of 
Vietnam, or alternatively, to his 
exposure to risk factors in Vietnam, 
such as untreated food and water 
and/or high risk sexual activity.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also asked to 
provide a rationale for any opinion 
expressed.  If any question 
presented is too speculative to 
answer, the clinician should so 
indicate.

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim for 
service connection for hepatitis, to 
include types A, B and C.  If the benefit 
sought on appeal is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


